

117 SJ 4 IS:  Proposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of not more than 9 justices.
U.S. Senate
2021-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA117th CONGRESS1st SessionS. J. RES. 4IN THE SENATE OF THE UNITED STATESJanuary 22, 2021Mr. Rubio (for himself, Mr. Cramer, Mrs. Blackburn, Mr. Young, Mr. Romney, Mr. Crapo, Mr. Toomey, Mrs. Capito, Mr. Tillis, Mr. Portman, Mr. Cornyn, and Mr. Braun) introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTION Proposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of not more than 9 justices.Now, therefore, be itThat the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission by the Congress: —1.The Supreme Court of the United States shall be composed of not more than 9 justices.2.The Congress shall have the power to enforce this article by appropriate legislation..